Citation Nr: 1242929	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-30 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability and, if so, whether service connection is warranted.

5.  Entitlement to service connection for major depressive disorder.

6.  Entitlement to service connection for obesity.

7.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee prior to February 13, 2008, and a rating in excess of 30 percent for right total knee replacement from April 1, 2009.

8.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, April 2008, March 2010, and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and Togus, Maine.

In July 2012, the Veteran testified at a hearing before the Board.  Shortly after the hearing, the Veteran submitted additional medical evidence.  Both during the hearing, and in writing, the Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2012).  The record was held open for 60 days following the hearing to allow the Veteran to submit additional evidence.  In September 2012, additional evidence was submitted and the Veteran's representative again waived review of the newly submitted evidence by the AOJ.  Thus, the Board will consider such evidence in the adjudication of this appeal.

By the decision below, previously denied claims of service connection for a left knee disability, a back disability, a right hip disability, and a left hip disability are reopened.  The back disability claim is further addressed on the merits in the decision while the three other reopened claims are addressed in the remand that follows the decision.  The claims pertaining to major depressive disorder, obesity, and GERD are adjudicated herein while the claims pertaining to right total knee replacement and TDIU are part of the subject of the remand.


FINDINGS OF FACT

1.  By a May 2005 rating decision, the RO denied a petition to reopen previously denied claims of service connection for a left knee disability, a back disability, a right hip disability, and a left hip disability.  The Veteran did not appeal the decision.

2.  Evidence received since the RO's May 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability and it raises a reasonable possibility of substantiating the underlying claim.

3.  Evidence received since the RO's May 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability and it raises a reasonable possibility of substantiating the underlying claim.

4.  Evidence received since the RO's May 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right hip disability and it raises a reasonable possibility of substantiating the underlying claim.

5.  Evidence received since the RO's May 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left hip disability and it raises a reasonable possibility of substantiating the underlying claim.

6.  The Veteran has degenerative joint disease of the lumbar spine that is as likely as not caused by service-connected right knee disability.

7.  The Veteran has major depressive disorder that is as likely as not caused by service-connected right knee disability.

8.  The Veteran does not have a disability manifested by obesity.

9.  Since the award of service connection, the Veteran's GERD has been productive of considerable impairment of the Veteran's health as a result of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain; severe impairment to health has not been shown.


CONCLUSIONS OF LAW

1.  The May 2005 RO decision, which denied the Veteran's petition to reopen claims of service connection for a left knee disability, a back disability, a right hip disability, and a left hip disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a left knee disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  New and material evidence sufficient to reopen the previously denied claim of service connection for a back disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for a right hip disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  New and material evidence sufficient to reopen the previously denied claim of service connection for a left hip disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

6.  The Veteran has degenerative joint disease of the lumbar spine that is proximately due to or the result of service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2012).

7.  The Veteran has major depressive disorder that is proximately due to or the result of service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2012).

8.  The criteria for service connection for obesity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).

9.  The criteria for an initial rating of 30 percent (and no higher) for service-connected GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claims being decided herein has been accomplished.  Through October 2007, February 2008, May 2009, and August 2010 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his multiple claims.  As to his claims to reopen previously denied service connection claims, the Veteran was told that new and material evidence was needed, new and material evidence was defined, and the Veteran was told when and why the claims were previously denied in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letters also informed the Veteran of the information and evidence necessary to substantiate his claims of service connection, including on a secondary basis.  Moreover, the notice letters provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

For the GERD rating issue specifically, the Veteran was granted service connection and appealed for a higher initial rating.  As is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case (SOCs).  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2012); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

The Board also finds that the October 2007, February 2008, May 2009, and August 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of the issues decided herein for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMCs) in Columbus and Dayton, Ohio.  Records from multiple private treatment providers identified by the Veteran have also been obtained and he and his representative have submitted records as well.  In September 2011, the RO obtained the Veteran's records from the Social Security Administration (SSA).

Additionally, the Veteran was provided multiple VA examinations in connection with his claims, the reports of which are of record.  The examination reports contain sufficient evidence for deciding the claims, including by which to evaluate the Veteran's GERD in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).   The Board notes that a VA examination was not provided in connection with the obesity claim.  As detailed in the analysis section, the Board finds that a remand for a medical examination or opinion is not warranted because one is not necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

A. Reopening Previously Denied Claims

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2012).

The Veteran has been granted service connection for a right knee disability.  Initially, the disability was characterized as arthritis or degenerative joint disease of the right knee.  It has since been recharacterized as right total knee replacement.  The Veteran asserts that he has a left knee disability, a back disability, a right hip disability, and a left hip disability, all of which are the result of his service-connected right knee disability.  Specifically, he states that he experiences an altered gait due to his right knee disability that in turn has caused his problems in the other four areas.  Therefore, the Veteran contends that service connection is warranted for a left knee disability, a back disability, a right hip disability, and a left hip disability on a secondary basis.

The Veteran originally submitted a claim of service connection for a left knee disability in June 1993.  By a September 1993 rating decision, the RO denied the claim.  The Veteran submitted a notice of disagreement (NOD) with the decision.  However, after a rating decision and an SOC were issued in July 1994, and a supplemental SOC (SSOC) was issued in October 1994, he did not submit a substantive appeal to perfect the appeal.

In February 2002, the Veteran filed a claim to reopen service connection for a left knee disability, and he also filed his initial claims of service connection for a back disability, a right hip disability, and a left hip disability.  By a March 2003 rating decision, the RO denied service connection for a back disability, a right hip disability, and a left hip disability.  The Veteran was notified of that decision by a letter dated later in March 2003 and he did not appeal the decision.  In December 2004, he submitted claims to reopen service connection for a back disability, a right hip disability, and a left hip disability.  Then, by a May 2005 rating decision, the RO denied the Veteran's petition to reopen the four previously denied claims of service connection for a left knee disability, a back disability, a right hip disability, and a left hip disability.  He was notified of the decision by a letter dated in May 2005.  The Veteran did not appeal the May 2005 decision; it is therefore final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

In October 2007, the Veteran submitted an application for benefits that was taken by the RO as a petition to reopen the previously denied claim of service connection for a left knee disability.  The January 2008 rating decision denied this claim to reopen because new and material evidence had not been submitted.  The Veteran's appeal of this decision forms part of the basis of the present appeal.  At no time during the adjudication process has the RO reopened the left knee claim and addressed the merits.  Subsequently, in April 2009, the Veteran filed claims to reopen the other three previously denied service connection claims.  In the March 2010 rating decision, the RO reopened the claims of service connection for a back disability, a right hip disability, and a left hip disability, but ultimately denied the three claims on the merits.  The Veteran's appeal of this decision also forms part of the basis of the present appeal.

VA may reopen and review a claim, which has been previously denied by the Board, if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claims now under consideration is the May 2005 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).
Lastly, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the May 2005 RO decision included:  service treatment records; treatment records and examination reports from the VAMCs in Columbus, Dayton, and Albany and New York, New York, dated from November 1986 to March 2005; records from various private treatment providers, dated from June 1973 to July 1994; and applications for benefits and statements from the Veteran.

New evidence added to the record since the May 2005 decision includes:  treatment records and VA examination reports from the Columbus and Dayton VAMCs, dated from November 1989 to December 2011; records from various private treatment providers, dated from June 1992 to August 2012; records from SSA; applications for benefits and statements from the Veteran; and hearing testimony from the Veteran.

In the September 1993 rating decision that initially addressed the Veteran's left knee claim on the merits, the RO denied the service connection claim after it was determined that the Veteran's left knee disability did not manifest during service, that his arthritis of the left knee did not manifest to a compensable degree within one year of service, and that his left knee disability was not due to his service-connected right knee disability.  The RO found that the Veteran had a left knee disability as a result of a post-service work injury that occurred in April 1993.  In the March 2003 rating decision that initially addressed the Veteran's back, right hip, and left hip claims on the merits, the RO similarly denied the service connection claims because the evidence did not show that the Veteran had a back disability, right hip disability, or a left hip disability that related to his military service or his service-connected right knee disability.  

A review of the new evidence added to the record since the May 2005 RO decision reveals that the Veteran has sought treatment for pain in the left knee, back, and hips.  In July 2009, he underwent VA examination in connection with the back and hips claims.  The examiner addressed the origin of the Veteran's back pain and bilateral hip pain, and determined that the pain certainly could have been caused by either his right knee or left knee replacements secondary to gait alteration.  The examiner also found that the Veteran's back and hip pain could have been secondary to wear and tear, and the strain on his joints from his job as a commercial industrial electrician.  The examiner was therefore unable to say if the Veteran's back pain or hip pain is secondary to his right knee replacement without mere speculation on the examiner's part.

The Veteran's representative submitted an April 2012 letter from Dr. Sanhaji, one of the Veteran's treating physicians at the Columbus VAMC.  Dr. Sanhaji noted that the Veteran suffers from a chronic intractable lower back condition causing low back pain and that he is service connected for his knee.  According to Dr. Sanhaji, it is not unusual for patients to develop chronic low back pain from the abnormal gait related to their knee condition.

An August 2012 letter from a private physician, Dr. Dhawan, was also submitted.  Dr. Dhawan noted that the Veteran had a history of degenerative joint disease of his knees, hip, and lumbar spine.  Dr. Dhawan stated that the left knee and lumbar spine degenerative joint disease appear to be at least as likely as not related to the right knee degenerative joint disease.  This was due to the abnormal gait caused by right knee pain and degenerative joint disease.

The Board finds that this evidence is new because it was not previously before VA decision makers.  The evidence is also material because the evidence tends to show that the Veteran currently has a left knee disability, a back disability, a right hip disability, and a left hip disability that may each be related to his service-connected right knee disability.  When the four claims were previously denied by the RO on the merits, the determination was that the evidence showed that there was no relationship to the right knee disability.  Thus, the evidence relates to an unestablished fact necessary to substantiate the four claims and it raises a reasonable possibility of substantiating the claims.  This finding is consistent with low threshold set forth in Shade for reopening a previously denied claim.  Accordingly, the claims of entitlement to service connection for a left knee disability, a back disability, a right hip disability, and a left hip disability, are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim of service connection for a back disability is addressed in the next section.  The three other reopened claims are addressed further in the remand section.

B. Service Connection

1. Back Disability

As noted previously, the Veteran asserts that he has developed a back disability resulting from an altered gait due to his service-connected right knee disability.  He has not set forth a theory of direct service connection and has not identified any injury or disease affecting the back that occurred during service.  Along these lines, the Veteran's service treatment records do not reference any back problems and his January 1977 separation examination was normal as to the back.

In 2002, the Veteran stated that he was then beginning to experience back pain that he believed was secondary to his right knee disability.  Records from the Columbus and Dayton VAMCs show subsequent treatment for complaints of back pain.  A February 2009 x-ray of the lumbar spine revealed minimal degenerative changes.  The July 2009 VA examiner did not provide a diagnosis of a specific disability, but rather lumbar back pain.  As detailed previously, the examiner indicated that she would have to resort to mere speculation to determine whether the Veteran's current back problems are caused by either his right knee replacement secondary to gait alteration or by wear and tear, and the strain on his joints from his job as a commercial industrial electrician.  At the least, the examiner found that it was medically possible for the altered gait resulting from the right knee disability to cause the low back pain.

In the April 2012 letter, Dr. Sanhaji agreed with the VA examiner regarding the possibility that an abnormal gait could cause back problems.  According to Dr. Sanhaji, it is not unusual for patients to develop chronic low back pain from the abnormal gait related to their knee condition.  Dr. Sanhaji's letter does not directly link the Veteran's low back pain to his right knee disability, or in fact distinguish between the right and left knee, only one of which is service connected.  However, the letter generally supports the Veteran's theory.

The August 2012 letter from Dr. Dhawan contains the least equivocal opinion on the matter.  Dr. Dhawan, after reviewing a copy of the claims file, gave the opinion that the Veteran's lumbar spine degenerative joint disease appears to be at least as likely as not related to the right knee degenerative joint disease as a result of the abnormal gait caused by right knee pain and degenerative joint disease.  Although not expressly stated, Dr. Dhawan appears to have discounted the likelihood that the wear and tear from the Veteran's work as an electrician caused his back problems.

In view of this evidence, the Board finds that, at the least, reasonable doubt arises as to whether the Veteran's back problems are caused by his service-connected right knee disability.  When resolving reasonable doubt in his favor, the Board finds that the Veteran has a back disability (best characterized as degenerative joint disease of the lumbar spine) that is as likely as not caused by service-connected right knee disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In light of this finding, the Board concludes that the Veteran has degenerative joint disease of the lumbar spine that is proximately due to or the result of service-connected right knee disability; thus, service connection is warranted for degenerative joint disease of the lumbar spine on a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.  

2. Major Depressive Disorder

The Veteran also asserts that he has depression as a result of his service-connected right knee disability.  At his July 2012 Board hearing, he testified that he began to experience depression in approximately 2004 due to the pain that he experienced from his right knee disability.  The Veteran indicated that the problems were even more apparent after he underwent the total right knee replacement.  Thus, he contends that service connection is warranted for a psychiatric disorder manifested by depression on a secondary basis.

Similar to the back disability claim, the Veteran has not contended that service connection is warranted for depression on a direct basis to his time in service.  Notably, his service treatment records do not reference any depression or psychiatric problems and his January 1977 separation examination was normal in that regard.  Additionally, as noted previously, he has indicated the onset of his depression occurred many years after service and he has not pointed to any in-service injury or disease to which his depression could be directly related.

Post-service treatment records include a March 1994 psychological evaluation from a private psychiatrist.  No diagnosis was made at that time and it was determined that the Veteran was functioning normally.  This is in accord with the Veteran's statements that he did not begin to experience depression until a later period.

The earliest indication of depression in the medical records is a November 2004 treatment record from the Columbus VAMC that noted depression was to be ruled out.  Significantly, when the Veteran underwent his total right knee replacement surgery in February 2008, his discharge diagnoses included a diagnosis of depression.  In June 2010, the Veteran sought treatment from the mental health clinic at the Columbus VAMC.  A history was noted of depressive symptoms that began with the onset of physical limitations secondary to chronic bilateral knee pain.  Subsequently, he carried a diagnosis of depression due to pain.

In June 2011, the Veteran underwent VA psychiatric examination in connection with the claim.  A VA psychiatrist reviewed the claims file, interviewed the Veteran, and conducted a mental status examination.  The examiner noted the Veteran's history of depression that primarily pertained to marital problems and having to take care of his mother.  An Axis I diagnosis of major depressive disorder was provided.  In addressing the possible relationship between the Veteran's major depressive disorder and his service-connected right knee disability, the examiner reiterated that the Veteran has depression due to taking care of his mother and marital problems.  The examiner gave the opinion that most likely than not, the Veteran's depression is not connected with his service-related condition.

In support of the claim, the Veteran's representative submitted a psychological evaluation, dated in July 2012, from a private psychologist Dr. Rubin.  It was noted that the examination was conducted by telephone and at least some of the relevant evidence from the claims file was reviewed.  Dr. Rubin provided an Axis I diagnosis of major depressive disorder.  After noting an accurate history, Dr. Rubin found that the entire ordeal of the Veteran's service-connected injury to his right knee, multiple reparative surgeries on it, including knee replacement, with continuing pain and physical limitations resulting from it, appears to be the predominant competent cause of his clinical depression and mental health disturbance.

Here, the record contains two differing medical opinions as to the origin of the Veteran's depression and his diagnosed major depressive disorder.  The VA examiner provided an unequivocal opinion on the matter, but the opinion is not particularly persuasive in light of the record.  Dr. Rubin's opinion is more persuasive as it is in accord with the VA treatment records noting a regular assessment of depression secondary to pain.  Dr. Rubin's opinion is also consistent with the Veteran's seemingly credible statements concerning the onset of his depression and why he believes he experiences expression.

In view of this evidence, the Board finds that, at the least, reasonable doubt arises as to whether the Veteran's depression is caused by the effects of his service-connected right knee disability.  Similar to the back disability claim, when resolving reasonable doubt in his favor, the Board finds that the Veteran has depression (best characterized as major depressive disorder) that is as likely as not caused by service-connected right knee disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In light of this finding, the Board concludes that the Veteran has major depressive disorder that is proximately due to or the result of service-connected right knee disability; thus, service connection is warranted for major depressive disorder on a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.  

3. Obesity

The Veteran asserts that he has obesity as a result of his service-connected right knee disability.  Post-service treatment records show that the Veteran was identified as having obesity as early as March 1994.  More recent VA treatment records from 2010 show that he participates in a nutrition program as his body mass index is indicative of class II obesity.  

Obesity or being overweight, a particularity of body type alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2012).  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  In the case at hand, a chronic disability manifested by obesity is not shown by the evidence of record and the evidence does not suggest that the Veteran has a disability manifested by obesity.  As the evidence does not indicate the existence of a current disability, a remand for a VA medical examination is not necessary.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79.

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence reflects that the Veteran does not have a chronic disability manifested by obesity.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for obesity is not warranted.

For the foregoing reasons, the Board finds that the claim of service connection for obesity must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

C. Initial Rating for GERD

The Veteran asserts that his service-connected GERD has been more disabling than initially rated.  He contends that at least a 30 percent rating is warranted rather than the initially assigned 10 percent rating.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The effective date of the award of service connection for GERD is June 24, 2010.

The Veteran's service-connected GERD has been evaluated as 10 percent disabling under Diagnostic Code 7346 for "hiatal hernia."  The rating schedule provides that a 60 percent rating is assigned for hiatal hernia where there are symptoms of pain, vomiting, material weight loss and hematemesis, or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating requires two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114 (Diagnostic Code 7346) (2012).

A review of the relevant evidence since the award of service connection reveals that the Veteran receives treatment for GERD at the Columbus VAMC.  He has reported experiencing heartburn and he has been prescribed Nexium antacid tablets.  

The Veteran underwent VA examination in connection with the claim in May 2011.  The examiner reviewed the claims file and noted a history of GERD resulting from prolonged use of anti-inflammatory medication.  The reported subjective complaints were:  dysphagia, two to three times per week; epigastric pain, including associated with substernal pain, three to four times per week; reflux, two to three times per week; regurgitation, two to three times per month; and nausea and vomiting, two to three times per month.  It was noted that there was no hematemesis, melena, hospitalization, esophageal trauma, neoplasm, or anemia.  The general state of the Veteran's health was good and his weight was stable.  After conducting a physical examination, the examiner provided a diagnosis of GERD.

At his July 2012 Board hearing, the Veteran testified that he experienced symptoms similar to that identified at the VA examination.  The symptoms included vomiting, a burning sensation, regurgitation of bile, choking, pain in the back and shoulder area, difficulty swallowing, and coughing.

For this claim, Diagnostic Code 7346 is the appropriate diagnostic code for evaluating the Veteran's GERD as it contemplates all of the symptoms resulting from the disability.  Based on the VA treatment records, the May 2011 VA examination, and the Veteran's seemingly credible testimony, all of the symptoms set forth in the criteria for a 30 percent rating have been shown.  Epigastric distress, dysphagia, pyrosis, regurgitation, and substernal pain have resulted from the Veteran's GERD.  He is competent to attest to experiencing these types of symptoms that are observable by a lay person.  Additionally, the VA examiner noted the symptomatology and did not appear to dispute any of it.  Rather, the VA examiner appeared to endorse these symptoms.  Although the VA examiner noted that the Veteran's health was good, these symptoms in combination tend to show that the Veteran's GERD is productive of considerable impairment of health.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In view of this finding that the Veteran's GERD has been productive of considerable impairment of his health, the Board concludes that the criteria for a 30 percent rating have been met.  See 38 C.F.R. § 4.114 (Diagnostic Code 7346).  This is so since the award of service connection.

Although a higher initial rating of 30 percent is warranted for service-connected GERD, an even higher initial rating is not warranted.  A 60 percent rating requires severe impairment of health, which has not been shown by the evidence of record.  While the Veteran has experienced vomiting, the other types of symptoms reflective of severe impairment of health have not been evident.  The Veteran has not indicated that he experiences hematemesis, melena, or anemia, and the May 2011 VA examiner noted that these symptoms were not evident.  Moreover, the evidence does not show material weight loss; instead, the VA treatment records show that the Veteran is obese.  Given this evidence, the symptomatology associated with the Veteran's GERD has more closely approximated a 30 percent rating rather than a 60 percent rating.  Therefore, an initial rating in excess of 30 percent is not warranted at any time since the award of service connection.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's GERD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The symptoms of his disability have been accurately reflected by the schedular criteria (dysphagia, epigastric pain, vomiting, heartburn, etc.).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that an initial rating in excess of 10 percent is warranted-to 30 percent but no higher.  This is so for the entire rating period since the award of service connection.  See Fenderson v. West, 12 Vet. App. at 126 (1999).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against an even higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

The Veteran's claim of service connection for a left knee disability is reopened; to this limited extent, the appeal of this issue is granted.

The Veteran's claim of service connection for a back disability is reopened; service connection for degenerative joint disease of the lumbar spine, as a disability secondary to service-connected right knee disability, is granted.

The Veteran's claim of service connection for a right hip disability is reopened; to this limited extent, the appeal of this issue is granted.

The Veteran's claim of service connection for a left hip disability is reopened; to this limited extent, the appeal of this issue is granted.

Service connection for major depressive disorder, as a disability secondary to service-connected right knee disability, is granted.

Service connection for obesity is denied.

An initial rating of 30 percent (and no higher) for GERD is granted, subject to the laws and regulations governing the payment of monetary awards.

REMAND

The Board finds it necessary to remand the remaining claims on appeal to the AOJ for additional development and consideration.

First, given that the Board has found that the claim of service connection for a left knee disability should be reopened, the AOJ must adjudicate the claim on the merits in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The Board also finds that the claim should be remanded for a VA examination.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79.  

Similar to his other service connection claims, the Veteran contends that service connection is warranted for a left knee disability as secondary to his service-connected right knee disability.  As detailed in the discussion in which the claim was reopened, Dr. Dhawan stated that the Veteran's left knee degenerative joint disease appears to be at least as likely as not related to the right knee degenerative joint disease.  This was due to the abnormal gait caused by right knee pain and degenerative joint disease.  Although Dr. Dhawan's opinion addressed the question of a possible relationship between the two disabilities, the Board does not find the opinion wholly adequate in that it does not appear to be based on a complete and accurate history.  While Dr. Dhawan indicated the claims file was reviewed, the opinion included no reference to a work place left knee injury that occurred in April 1993.

The claims file contains multiple private treatment records indicating that the Veteran injured his left knee in April 1993 when he slipped and fell at work.  He then had surgery on his left knee in July 1993 at Grant Medical Center.  During a July 1993 VA examination, the Veteran characterized his left knee problems as nonservice-connected.  This left knee injury must be taken into account in any opinion on the matter.  However, even with this injury, the Board notes that degenerative joint disease of the left knee was seen as early as November 1989 during a VA examination.  Moreover, even if the Veteran's left knee disability was not caused by his right knee disability, any prospective opinion on the matter must address whether he has a left knee disability that is aggravated (i.e., made chronically worse) by his service-connected right knee disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In regards to the claims of service connection for a right and left hip disability, the Veteran also contends that service connection is warranted on a secondary basis due to an altered gait as a result of his service-connected right knee disability.  As detailed in the discussion in which the claims were reopened, the July 2009 VA examiner indicated that the Veteran's hip pain certainly could have been caused by either his right knee or left knee replacements secondary to gait alteration.  However, the examiner also found that the Veteran's hip pain could have been secondary to wear and tear, and the strain on his joints from his job as a commercial industrial electrician.  The examiner was therefore unable to say if the Veteran's hip pain is secondary to his right knee replacement without mere speculation on the examiner's part.

The Board finds that these two claims should be remanded because an examiner has not yet addressed the question of whether the Veteran has a hip disability that is aggravated (i.e., made chronically worse) by his service-connected right knee disability even if not caused by it.  See 38 C.F.R. § 3.310(b); Allen, 7 Vet. App. at 448.  Additionally, an examination is necessary to identify the Veteran's current hip disabilities.  The July 2009 VA examiner diagnosed right and left hip "pain," but not a chronic disability.  The VA treatment records show complaints of hip pain and there is some indication the Veteran may have arthritis of the hips, but the evidence is currently ambiguous on the matter.  Furthermore, in light of the remand for another examination, the prospective examiner should attempt to address whether the Veteran has a hip disability that is caused by his service-connected right knee disability without having to resort to speculation.

With respect to the issue pertaining to the rating of the service-connected right knee disability, the Board will clarify the procedural history of the present appeal.  In December 2007 and February 2008, the Veteran submitted a claim for increase for service-connected degenerative joint disease of the right knee, which was then evaluated as 20 percent disabling.  In February 2008, he also requested a temporary total rating for convalescence due to an upcoming total knee replacement.  In the April 2008 rating decision, the RO granted a temporary evaluation of 100 percent effective February 13, 2008-the date of the right total knee replacement.  The RO also assigned a 100 percent schedular rating for right total knee replacement effective April 1, 2008.  Thereafter, effective April 1, 2009, the RO assigned a 30 percent schedular rating for right total knee replacement.  A letter dated in May 2008 notified the Veteran of this decision.

The Veteran did not submit an NOD with the April 2008 decision.  However, in October 2008, which was within the one-year appellate period, he filed a claim for increase for the right knee disability.  Additionally, VA medical records dated within one year of the April 2008 decision were associated with the claims file.  Those records show treatment for right knee problems.  Because VA was in receipt of new and material evidence prior to the expiration of the appeal period, the evidence will be considered as having been filed in connection with the claim pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Thus, the April 2008 rating decision is the proper decision that is on appeal for this specific issue rather than a subsequent March 2010 rating decision that confirmed and continued a 30 percent rating for right total knee replacement.  As such, the Board has characterized the issue as one of entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee prior to February 13, 2008, and a rating in excess of 30 percent for right total knee replacement from April 1, 2009.

At his July 2012 Board hearing, the Veteran testified that he experiences symptoms resulting from his right total knee replacement that include pain, painful motion, weakness, and instability.  He also stated that he has fallen due to his problems, and uses a cane and walker for support.  Notably, the Veteran stated that his symptoms have increased in severity. 

The most recent VA compensation examination addressing the severity of the Veteran's right knee disability was conducted in July 2009.  VA and private medical records continue to show treatment for right knee problems.  Given that over three years have passed since the most recent VA compensation examination and that the disability may have worsened, the Board finds that the claim should be remanded to afford the Veteran another VA compensation examination to assess the current degree of disability of his right total knee replacement.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In regards to the TDIU claim, at his July 2012 Board hearing, the Veteran testified that he last worked as an electrician in 2007 and that he is unable to work even when just considering his service-connected right knee disability.  He also stated he was found to be totally disabled by SSA.

Generally, a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).  Additionally, a veteran may be entitled to TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran does not currently meet the schedular requirements for a TDIU.  However, in light of the Board's award of a higher rating for GERD, and the awards of service connection for degenerative joint disease of the lumbar spine and major depressive disorder, the AOJ will have an opportunity to readjudicate the issue on remand with consideration of the changed circumstances.  The Board finds that the TDIU claim should also be remanded to allow for the AOJ to obtain an opinion on this matter.  The July 2009 VA examiner gave the opinion that the Veteran is unable to work in physical employment due to his right knee disability, but that he can be employed in sedentary employment.  Another opinion should be obtained that takes into consideration the effects of all of the disabilities for which the Veteran is now service connected.

It appears that the Veteran continues to receive regular treatment at the Columbus and Dayton VAMCs.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since December 2011) from the Columbus and Dayton VAMCs and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA examination in connection with the left knee, right hip, and left hip claims.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays if warranted, should be completed.

The examiner should identify the Veteran's current disabilities of the left knee, right hip, and left hip, if any.  In particular, the examiner should determine if the Veteran in fact has an identifiable chronic right hip and left hip disability.

With respect to any current left knee disability, right hip disability, and left hip disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability was either (a) caused by, or (b) aggravated by the Veteran's service-connected right knee disability.

Specifically for the left knee claim, the examiner must take into consideration the April 1993 work place injury and the evidence showing degenerative joint disease of the left knee in November 1989.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Also, schedule the Veteran for a VA examination of his right knee.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays if warranted, should be completed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right total knee replacement.  

The examiner should provide the ranges of motion of the Veteran's right knee in degrees.  The examiner should also note whether - upon repetitive motion of the Veteran's right knee - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also specifically state whether the Veteran has any chronic residuals as a result of his right total knee replacement, to specifically include severe painful motion or weakness in the affected extremity.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After these examinations are conducted and the awards of service connection for degenerative joint disease of the lumbar spine and major depressive disorder are implemented, obtain a VA opinion from an appropriate medical professional as to whether the Veteran is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities, singularly or jointly, in light of his level of education, special training, and previous work experience.  In making an assessment of employability, the examiner should give no consideration to the Veteran's age or any impairment caused by nonservice-connected disabilities.

Service connection is currently in effect for right total knee replacement, GERD, degenerative joint disease of the lumbar spine, and major depressive disorder.

The reviewer must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

The need for another VA examination(s) is left to the discretion of the VA examiner selected to write the opinion. 

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with an SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


